Case 2:15-cv-05346-CJC-E Document 433-38 Filed 10/09/20 Page 1 of 9 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25733




                Exhibit 1-++
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment


       U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                  Evidence Packet P.0672
Case 2:15-cv-05346-CJC-E Document 433-38 Filed 10/09/20 Page 2 of 9 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25734




                                                       Evidence Packet P.0673
Case 2:15-cv-05346-CJC-E Document 433-38 Filed 10/09/20 Page 3 of 9 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25735




                                                       Evidence Packet P.0674
Case 2:15-cv-05346-CJC-E Document 433-38 Filed 10/09/20 Page 4 of 9 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25736




                                                       Evidence Packet P.0675
Case 2:15-cv-05346-CJC-E Document 433-38 Filed 10/09/20 Page 5 of 9 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25737




                                                       Evidence Packet P.0676
Case 2:15-cv-05346-CJC-E Document 433-38 Filed 10/09/20 Page 6 of 9 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25738




                                                       Evidence Packet P.0677
Case 2:15-cv-05346-CJC-E Document 433-38 Filed 10/09/20 Page 7 of 9 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25739




                                                       Evidence Packet P.0678
Case 2:15-cv-05346-CJC-E Document 433-38 Filed 10/09/20 Page 8 of 9 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25740




                                                       Evidence Packet P.0679
Case 2:15-cv-05346-CJC-E Document 433-38 Filed 10/09/20 Page 9 of 9 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25741




                                                       Evidence Packet P.0680
